Exhibit 10.4

 

SPX Corporation

 

2002 STOCK COMPENSATION PLAN

 

STOCK OPTION AGREEMENT

[    ] AWARD

 

THIS STOCK OPTION AGREEMENT (the “Agreement”) is made between SPX Corporation, a
Delaware corporation (the “Company”), and the Recipient pursuant to the SPX
Corporation 2002 Stock Compensation Plan, as amended from time to time, and
related plan documents (the “Plan”) in combination with an SPX Stock Option
Summary (the “Award Summary”) to be displayed at the Fidelity website.  The
Award Summary, which identifies the person to whom the Options are granted (the
“Recipient”) and specifies the date (the “Award Date”) and other details of this
grant of Options, and the electronic acceptance of this Agreement (which also is
to be displayed at the Fidelity website), are incorporated herein by reference. 
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Plan.  The parties hereto agree as follows:

 

1.                                      Grant of Options.  The Company hereby
grants to the Recipient, a non-qualified stock option to purchase the number of
shares of Common Stock of the Company specified in the Award Summary (the
“Award”) at a price per share equal to the Fair Market Value of a share of
Common Stock on the date of grant, subject to the terms and conditions of the
Plan and this Agreement.  The Recipient must accept the Award within ninety (90)
days after notification that the Award is available for acceptance and in
accordance with the instructions provided by the Company.  The Award
automatically will be rescinded upon the action of the Company, in its
discretion, if the award is not accepted within ninety (90) days after
notification is sent to the Recipient indicating availability for acceptance. 
The Company shall maintain an account (the “Option Account” or “Account”) on its
books in the name of the Recipient, which shall reflect the number of Options
awarded to the Recipient.

 

2.                                      Restrictions.  The Options may not be
sold, transferred, pledged, assigned or otherwise alienated or hypothecated,
whether voluntarily or involuntarily or by operation of law.  The Recipient
shall have no rights in the Common Stock underlying the Options until the
vesting and subsequent exercise and delivery of the Common Stock or as otherwise
provided in the Plan or this Agreement.  The Recipient shall not have any voting
rights with respect to the Options, nor shall the Recipient receive or be
entitled to receive any dividends or dividend equivalents with respect to the
Options.

 

3.                                      Expiration Date.  Subject to earlier
expiration, forfeiture or termination as provided in the following Sections, the
Options will expire and be forfeited at the close of business on the business
day immediately preceding the tenth anniversary of the Award Date (the “Stated
Expiration Date”).

 

4.                                      Vesting Period.  Subject to the
provisions of the Plan and this Agreement, unless they are vested or forfeited
earlier as described in Section 5, 6, or 7 of this Agreement, as applicable, the
Options shall become vested in equal one-third increments on the first, second

 

[    ] Stock Option

 

--------------------------------------------------------------------------------


 

and third anniversaries of the Award Date (each, a “Vesting Date”), subject to
the Recipient’s continuous employment through the applicable Vesting Date,
provided that the Committee, in its sole discretion, may accelerate the vesting
of all or a portion of the Options, at any time and from time to time.

 

5.                                      Vesting upon Termination due to
Retirement, Disability or Death.

 

(a)                                 Disability or Death.  If the Recipient
experiences a termination of Service by reason of Disability (as defined below)
or death, then (i) any unvested Options shall become fully vested as of the date
of such termination of Service without regard to the vesting restrictions set
forth in Section 4 of this Agreement and (ii) vested options shall remain
exercisable for such period as provided in Section 9(e)(i).  “Disability” means,
in the written opinion of a qualified physician selected by the Company, the
Recipient is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, (i) unable to engage in any
substantial gainful activity, or (ii) receiving income replacement benefits for
a period of not less than three months under the Company’s disability plan.

 

(b)                                 Retirement.  If the Recipient experiences a
termination of Service by reason of Retirement (as defined below), then a
portion of the unvested Options (if any) shall become vested as of the date of
such termination of Service without regard to the vesting restrictions set forth
in Section 4 of this Agreement, with such portion vesting equal to the number of
Options that would have vested on the next following Vesting Date (assuming the
Recipient’s employment had continued through such Vesting Date) multiplied by a
fraction, the numerator of which is the number of full months elapsed since the
Tranche Beginning Date (as defined below), and the denominator of which is 12;
provided, however, such numerator shall be zero if the termination of Service
occurs within 90 days of the Tranche Beginning Date.  Vested options shall
remain exercisable for such period as provided in Section 9(e)(iii), and any
Options still unvested after giving effect to the preceding sentence shall be
forfeited as of the date of the Recipient’s termination.

 

A Recipient will be eligible for “Retirement” treatment for purposes of this
Agreement if, at the time of the Recipient’s termination of Service, the
Recipient is age 60 or older, has completed ten years of Service with the
Company or a Subsidiary (provided that the Subsidiary has been directly or
indirectly owned by the Company for at least three years) and voluntarily elects
to retire by providing appropriate notice to the Company’s Human Resources
department.  The “Tranche Beginning Date” shall be (X) the Award Date, if the
termination of Service occurs prior to the first Vesting Date, or (Y) the most
recent prior Vesting Date, if the termination of Service occurs after the first
Vesting Date.

 

6.                                      Forfeiture upon Termination due to
Reason other than Disability or Death.  If the Recipient experiences a
termination of Service for any reason other than the Recipient’s Disability or
death, and subject to Sections 5(b) and 7, then the Recipient shall forfeit any
unvested Options on the date of such termination of Service.  Vested options
shall remain exercisable for such period as provided in Section 9(e)(ii) or
9(e)(v), as applicable.

 

2

--------------------------------------------------------------------------------


 

7.                                      Termination Without Cause Following
Change of Control.  In the event the Recipient is terminated without Cause
within two years following a Change of Control, then (i) any unvested Options
shall become fully vested and exercisable as of the termination without Cause
and shall cease to be subject to the restrictions set forth in Section 4 of the
Agreement and (ii) vested options shall remain exercisable for such period as
provided in Section 9(e)(iv).

 

8.                                      Effect of Change of Control.  In the
event of a Change of Control:

 

(a)                                 No cancellation, termination, acceleration
of exercisability or vesting, or settlement or other payment shall occur with
respect to the Options if the Committee (as constituted immediately prior to the
Change in Control) reasonably determines, in good faith, prior to the Change in
Control that the Options shall be honored or assumed or new rights substituted
therefor by an Alternative Award, in accordance with the terms of Section 14.5
of the Plan.

 

(b)                                 Notwithstanding Section 8(a), if an
Alternative Award meeting the requirements of Section 14.5 of the Plan cannot be
issued, or the Committee so determines at any time prior to the Change of
Control, any unvested options shall become fully vested and exercisable
immediately prior to the Change of Control.

 

(c)                                  Notwithstanding Sections 8(a) and 8(b), the
Committee (as constituted immediately prior to the Change in Control) may
determine that all then-outstanding Options (whether vested or unvested) shall
be canceled in exchange for a payment having a value equal to the excess, if
any, of (a) the product of the Change in Control Price multiplied by the
aggregate number of shares covered by all such Options immediately prior to the
Change in Control over (b) the aggregate Option Price for all such shares, to be
paid as soon as reasonably practicable, but in no event later than 30 days
following the Change in Control.

 

(d)                                 Notwithstanding Sections 8(a) through 8(c),
the Committee may, in its discretion, terminate any outstanding Options if
either (i) the Company provides holders of such Options with reasonable advance
notice to exercise their outstanding and unexercised Options, or (ii) the Board
reasonably determines that the Change in Control Price is equal to or less than
the Option Price for such Options.

 

9.                                      Manner of Exercise.  Vested Options
shall be exercised pursuant to this Section 9.

 

(a)                              Subject to such reasonable administrative
regulations as the Committee may adopt from time to time, the exercise of vested
Options by the Recipient shall be pursuant to procedures established by the
Company from time to time and shall include the Recipient specifying the
proposed date on which the Recipient desires to exercise a vested Option (the
“Exercise Date”), the number of whole shares with respect to which the vested
Options are being exercised (the “Exercise Shares”) and the aggregate Option
Price for such Exercise Shares (the “Exercise Price”), or such other or
different requirements as may be specified by the Company.  Unless otherwise
determined by the Committee, (i) on or before the Exercise Date the Recipient
shall deliver to the Company full payment for the Exercise Shares in United
States dollars in cash or cash equivalents

 

3

--------------------------------------------------------------------------------


 

satisfactory to the Company, in an amount equal to the Exercise Price, or
tendering shares of previously acquired Mature Common Stock having a fair market
value at the time of exercise equal to the Exercise Price plus (if applicable)
any required withholding taxes or other similar taxes, charges or fees, or,
pursuant to a broker-assisted exercise program established by the Company, the
Recipient may exercise vested Options by an exercise and sell procedure
(cashless exercise) in which the Exercise Price (together with any required
withholding taxes or other similar taxes, charges or fees) is deducted from the
proceeds of the exercise of an Option, or in such other method permitted under
the Plan, and (ii) the Company shall register the issuance of the Exercise
Shares on its records (or direct such issuance to be registered by the Company’s
transfer agent).  The Company may require the Recipient to furnish or execute
such other documents as the Company shall reasonably deem necessary (i) to
evidence such exercise or (ii) to comply with or satisfy the requirements of the
Securities Act of 1933, as amended, applicable state or non-U.S. securities laws
or any other law.

 

(b)                                 Notwithstanding any other provision of this
Agreement, the Options may not be exercised in whole or in part, (i) (A) unless
all requisite approvals and consents of any governmental authority of any kind
shall have been secured, (B) unless the purchase of the Exercise Shares shall be
exempt from registration under applicable U.S. federal and state securities
laws, and applicable non-U.S. securities laws, or the Exercise Shares shall have
been registered under such laws, and (C) unless all applicable U.S. federal,
state and local and non-U.S. tax withholding requirements shall have been
satisfied or (ii) if such exercise would result in a violation of the terms or
provisions of or a default or an event of default under, any of the financing or
credit agreements of the Company or any Subsidiary.  The Company shall use its
commercially reasonable efforts to obtain any consents or approvals referred to
in clause (i) (A) of the preceding sentence, but shall otherwise have no
obligations to take any steps to prevent or remove any impediment to exercise
described in such sentence.

 

(c)                                  The shares of Common Stock issued upon
exercise of the Options shall be registered in the Recipient’s name, or, if
applicable, in the names of the Recipient’s heirs or estate.  In the Company’s
discretion, such shares may be issued either in certificated form or in
uncertificated, book entry form.  The certificate or book entry account shall
bear such restrictive legends or restrictions as the Company, in its sole
discretion, shall require.  If delivered in certificate form, the Company may
deliver a share certificate to the Recipient, or deliver shares electronically
or in certificate form to the Recipient’s designated broker on the Recipient’s
behalf.  If the Recipient is deceased (or subject to Disability and if
necessary) at the time that a delivery of share certificates is to be made, the
certificates will be delivered to the Recipient’s estate, executor,
administrator, legally authorized guardian or personal representative (as
applicable).

 

(d)                                 The Company may postpone the issuance and
delivery of any shares of Common Stock provided for under this Agreement for so
long as the Company determines to be necessary or advisable to satisfy the
following: (1) the completion or amendment of any registration of such shares or
satisfaction of any exemption from registration under any securities law, rule,
or regulation; (2) compliance with any requests

 

4

--------------------------------------------------------------------------------


 

for representations; and (3) receipt of proof satisfactory to the Company that a
person seeking such shares on the behalf of the Recipient upon the Recipient’s
Disability (if necessary), or upon the Recipient’s estate’s behalf after the
death of the Recipient, is appropriately authorized.

 

(e)                                  Notwithstanding anything in this Agreement
to the contrary, the unvested Options will expire and be forfeited upon the
Recipient’s termination of Service; provided, however that to the extent that
the Options are vested and exercisable at the time of the Recipient’s
termination of Service, or become vested and exercisable upon such termination
pursuant to Section 5 herein, the vested Options will expire and be forfeited at
such time as follows:

 

(i)                                    Death; Disability.  Three years (but in
no event later than the Stated Expiration Date) following the Recipient’s
termination of Service due to death or Disability.

 

(ii)                                Divestiture.  One year (but in no event
later than the Stated Expiration Date) following the Recipient’s termination of
Service due to divestiture or sale of a division or a Subsidiary (other than a
spin-off or reverse spin-off of the Company) with which the Recipient was
employed.

 

(iii)                            Retirement.  Recipient may exercise the Options
during their remaining term following the Recipient’s termination of Service if
the Recipient’s termination of Service is due to Retirement.

 

(iv)                             Termination without Cause following Change in
Control.  Two years (but in no event later than the Stated Expiration Date)
following the Recipient’s termination of Service without Cause within two years
following a Change of Control.

 

(v)                                 Other than Death; Disability; Retirement;
Change in Control Termination; Divestiture.  Ninety days (but in no event later
than the Stated Expiration Date) following the Recipient’s termination of
Service any reason (other than those set forth in clauses (i)-(iv) above).

 

10.                               Adjustment in Capitalization.  In the event of
any change in the Common Stock of the Company through stock dividends or stock
splits, a corporate spin-off, reverse spin-off, split-off or split-up, or
recapitalization, merger, consolidation, exchange of shares, or a similar event,
the number of Options subject to this Agreement shall be equitably adjusted by
the Committee to preserve the intrinsic value of any Awards granted under the
Plan.  Such mandatory adjustment may include a change in any or all of the
number and kind of shares of Common Stock or other equity interests underlying
the Options, and/or if reasonably determined in good faith by the Committee
prior to such adjustment event, that the Options (in whole or in part) shall be
replaced by Alternative Awards meeting the requirements set forth in
Section 14.5 of the Plan.  In addition, the Committee may make provisions for a
cash payment to a Recipient in such event.  The number of shares of Common Stock
or other equity interests underlying the Options shall be rounded to the nearest
whole number.  Any such adjustment shall be consistent with Code

 

5

--------------------------------------------------------------------------------


 

Section 162(m) to the extent the Award is subject to such section of the Code
and shall not result in adverse tax consequences to the Recipient under Code
Section 409A.

 

12.                               Tax Withholding.  Regardless of any action the
Company, any Subsidiary of the Company, or the Recipient’s employer takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax”) that the Recipient is required
to bear pursuant to all applicable laws upon the vesting or exercise of the
Options, the Recipient hereby acknowledges and agrees that the ultimate
liability for all Tax is and remains the responsibility of the Recipient.

 

Prior to receipt of any shares of Common Stock that correspond to exercised
Options, the Recipient shall pay or make adequate arrangements satisfactory to
the Company and/or any Subsidiary of the Company to satisfy all withholding and
payment obligations of the Company and/or any Subsidiary of the Company.  In
this regard, the Recipient authorizes the Company and/or any Subsidiary of the
Company to withhold all applicable Tax legally payable by the Recipient from the
Recipient’s wages or other cash compensation paid to the Recipient by the
Company and/or any Subsidiary of the Company or from the proceeds of the sale of
shares of Common Stock.  Alternatively, or in addition, the Company may sell or
arrange for the sale of Common Stock that the Recipient is due to acquire to
satisfy the minimum withholding obligation for Tax and/or withhold any Common
Stock necessary to satisfy the withholding amount.  Finally, the Recipient
agrees to pay the Company or any Subsidiary of the Company any amount of any Tax
that the Company or any Subsidiary of the Company may be required to withhold as
a result of the Recipient’s participation in the Plan that cannot be satisfied
by the means previously described.  The Company may refuse to deliver Common
Stock if the Recipient fails to comply with its obligations in connection with
the tax as described in this section.

 

The Company advises the Recipient to consult a lawyer or accountant with respect
to the tax consequences for the Recipient under the Plan.

 

The Company and/or any Subsidiary of the Company: (a) make no representations or
undertakings regarding the tax treatment in connection with the Plan; and (b) do
not commit to structure the Plan to reduce or eliminate the Recipient’s
liability for Tax.

 

13.                               Securities Laws.  This Award is a private
offer that may be accepted only by a Recipient who is an employee of the Company
or a Subsidiary of the Company and who satisfies the eligibility requirements
outlined in the Plan and the Committee’s administrative procedures.  This Award
may not be registered with the body responsible for regulating offers of
securities in the Recipient’s country.  The future value of Common Stock
acquired under the Plan is unknown and could increase or decrease.

 

Neither the Plan nor any offering materials related to the Plan may be
distributed to the public.  The Common Stock should be resold only on the New
York Stock Exchange and should not be resold to the public except in full
compliance with all applicable securities laws.

 

14.                               No Employment or Compensation Rights.  This
Section applies whether or not the Company has full discretion in the operation
of the Plan, and whether or not the Company

 

6

--------------------------------------------------------------------------------


 

could be regarded as being subject to any legal obligations in the operation of
the Plan.  It also applies both during and after the period that the Recipient
is providing Services, whether the termination of a Recipient’s Service is
lawful or unlawful.

 

Nothing in the rules, the operation of the Plan or this Agreement forms part of
the contract of employment or employment relationship between a Recipient and
the Company or any Subsidiary of the Company.  The rights and obligations
arising from the employment relationship between the Recipient and the Company
or one of its Subsidiaries are separate from, and are not affected by, the
Plan.  This Agreement shall not confer upon the Recipient any right to continue
to provide Services, nor shall this Agreement interfere in any way with the
Company’s or its Subsidiaries’ right to terminate Recipient’s Service at any
time.

 

The grant of rights on a particular basis in any year does not create any right
to or expectation of the grant of rights on the same basis, or at all, in any
future year.

 

No employee is entitled to participate in the Plan, or to be considered for
participation in the Plan, at a particular level or at all.  Participation in
any operation of the Plan does not imply any right to participate, or to be
considered for participation, in any later operation of the Plan.

 

Without prejudice to a Recipient’s rights under the Plan, subject to and in
accordance with the express terms of the applicable rules, no Recipient has any
rights in respect of the Company’s exercise or omission to exercise any
discretion, or making or omission to make any decision, relating to the right. 
Any and all discretion, decisions or omissions relating to the right may operate
to the disadvantage of the Recipient, even if this could be regarded as
capricious or unreasonable or could be regarded as a breach of any implied term
between the Recipient and the Recipient’s employer, including any implied duty
of trust and confidence.  Any such implied term is hereby excluded and
overridden.

 

No employee has any right to compensation for any loss in relation to the Plan,
including:

 

·                  any loss or reduction of any rights or expectations under the
Plan in any circumstances or for any reason (including lawful or unlawful
termination of Service);

 

·                  any exercise of discretion or a decision taken in relation to
the Plan, or any failure to exercise discretion or make a decision; or

 

·                  the operation, suspension, termination or amendment of the
Plan.

 

The Options granted pursuant to this Agreement do not constitute part of the
Recipient’s wages or remuneration or count as pay or remuneration for pension or
other purposes.  If the Recipient experiences a termination of Service, in no
circumstances will the Recipient be entitled to any compensation for any loss of
any right or benefit or any prospective right or benefit under the Plan or this
Agreement that the Recipient might otherwise have enjoyed had such Service
continued, whether such compensation is claimed by way of damages for wrongful
dismissal, breach of contract or otherwise.

 

7

--------------------------------------------------------------------------------


 

Participation in the Plan is permitted only on the basis that the Recipient
accepts all of the terms and conditions of the Plan and this Agreement, as well
as the administrative rules established by the Committee.  By participating in
the Plan, a Recipient waives all rights under the Plan to the fullest extent
permitted by applicable laws, other than the rights subject to and in accordance
with the express terms of the applicable rules, in consideration for, and as a
condition of, the grant of rights under the Plan.  Neither this Agreement nor
the Plan confers on the Recipient any legal or equitable rights (other than
those related to the Award) against the Company or any Subsidiary or directly or
indirectly gives rise to any cause of action in law or in equity against the
Company or any Subsidiary.

 

Nothing in this Plan confers any benefit, right or expectation on a person who
is not a Recipient.

 

15.                               Data Privacy.  The Recipient agrees that the
Company, with its headquarters located at 13320-A Ballantyne Corporate Place,
Charlotte, North Carolina, USA 28277, is the data controller in the context of
the Plan.

 

The Recipient hereby explicitly and unambiguously consents to the collection,
storage, use, processing and transfer, in electronic or other form, of the
Recipient’s personal data as described below by and among, as applicable, the
Recipient’s employer and any of its affiliates for the exclusive purpose of
implementing, administering and managing the Recipient’s participation in the
Plan, and the transfer of such data by them to government and other regulatory
authorities for the purpose of complying with their legal obligations in
connection with the Plan.

 

The Recipient understands that the Recipient’s employer and any of its
affiliates may hold certain personal information about the Recipient, including
the Recipient’s name, date of birth, date of hire, home and business addresses
and telephone numbers, e-mail address, business group/segment, employment
status, account identification, and details of all rights and other entitlement
to shares or options awarded, cancelled, purchased, vested, unvested or
outstanding in the Recipient’s favor pursuant to this Agreement, for the purpose
of managing and administering the Plan (“Data”).

 

The Recipient further agrees that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Recipient’s country or elsewhere,
including outside the European Economic Area, and that the Recipient’s country
may have less adequate data privacy laws and protections than the Recipient’s
country.  The Company has entered into contractual arrangements to ensure the
same safeguards for data as required under European Union Law.  A third party to
whom the information may be passed is Fidelity Investments and its affiliates. 
The Recipient understands that the Recipient may request a list with the names
and addresses of any potential recipients of the Data by contacting the
Recipient’s local human resources representative.  The Recipient authorizes
recipients of the Data to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing the Recipient’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom shares acquired pursuant to the Plan may be deposited.

 

8

--------------------------------------------------------------------------------


 

The Recipient understands that Data will be held only as long as necessary to
implement, administer and manage the Recipient’s participation in the Plan.  The
Recipient understands that the Recipient may, at any time, view the Recipient’s
Data, request additional information about the storage and processing of Data,
require any necessary amendments to the Recipient’s Data or refuse or withdraw
the consents herein, in any case without cost, by contacting the Company’s local
data privacy administrator.

 

The Recipient understands, however, that refusing or withdrawing the Recipient’s
consent, or that refusing to disclose the Data, although it will not have any
negative effect on the Recipient’s employment, may affect the Recipient’s
ability to participate in the Plan.  For more information on the consequences of
the Recipient’s refusal to consent or withdrawal of consent, or refusal to
disclose the Data, the Recipient understands that the Recipient may contact the
Company’s local data privacy administrator.

 

16.                               Exemption from Code Section 409A. 
Notwithstanding any provision of the Plan or this Agreement to the contrary, the
Award is intended to be exempt from Code Section 409A.  The Plan and the
Agreement will be construed and interpreted in accordance with such intent. 
References in the Plan and this Agreement to “termination of Service” and
similar terms shall mean a “separation from service” within the meaning of that
term under Code Section 409A.

 

17.                               No Fractional Shares.  No fractional shares of
Common Stock shall be issued or delivered under this Agreement.  The Committee
shall determine whether cash or other property shall be issued or paid in lieu
of such fractional shares of Common Stock or whether such fractional shares of
Common Stock or any rights thereto shall be forfeited or otherwise eliminated.

 

18.                               Amendment.  The Board may at any time amend,
modify or terminate the Plan and this Agreement; provided, however, that no such
action of the Board shall adversely affect the Recipient’s rights under this
Agreement without the consent of the Recipient.  The Board or the Committee, to
the extent it deems necessary or advisable in its sole discretion, reserves the
right, but shall not be required, to unilaterally amend or modify this Agreement
so that the Award qualifies for exemption from or complies with Code
Section 409A; provided, however, that the Board, the Committee and the Company
make no representations that the Award shall be exempt from or comply with Code
Section 409A and make no undertaking to preclude Code Section 409A from applying
to the Award.

 

19.                               Plan Terms and Committee Authority.  This
Agreement and the rights of the Recipient hereunder are subject to all of the
terms and conditions of the Plan, as it may be amended from time to time, as
well as to such rules and regulations as the Committee may adopt for
administration of the Plan.  It is expressly understood that the Committee is
authorized to administer, construe and make all determinations necessary or
appropriate for the administration of the Plan and this Agreement, all of which
shall be binding upon the Recipient.  Any inconsistency between this Agreement
and the Plan shall be resolved in favor of the Plan.  The Recipient hereby
acknowledges receipt of a copy of the Plan and this Agreement.

 

9

--------------------------------------------------------------------------------


 

20.                               Severability.  If any provision of this
Agreement is determined to be invalid, illegal or unenforceable in any
jurisdiction, or as to any person, or would disqualify the Plan or the Agreement
under any law deemed applicable by the Board, such provision shall be construed
or deemed amended to conform to applicable laws, or, if it cannot be so
construed or deemed amended without, in the Board’s determination, materially
altering the intent of the Plan or the Agreement, such provision shall be
stricken as to such jurisdiction or person, and the remainder of the Agreement
shall remain in full force and effect.

 

21.                               Governing Law and Jurisdiction.  The Plan and
this Agreement shall be construed in accordance with and governed by the laws of
the State of Delaware, United States of America.  The jurisdiction and venue for
any disputes arising under, or any action brought to enforce (or otherwise
relating to), the Plan will be exclusively in the courts in the State of North
Carolina, County of Mecklenburg, United States of America, including the Federal
Courts located therein (should Federal jurisdiction exist).  As consideration
for and by accepting the Award, the Recipient agrees that the Governing Law and
Jurisdiction provisions of this Section 21 shall supersede any Governing Law or
similar provisions contained or referenced in any prior equity awards made by
the Company to the Recipient, and, accordingly, such prior equity awards shall
become subject to the terms and conditions of the Governing Law and Jurisdiction
provisions of this Section 21.

 

22.                               Successors.  All obligations of the Company
under this Agreement will be binding on any successor to the Company, whether
the existence of the successor results from a direct or indirect purchase of all
or substantially all of the business or assets of the Company or both, or a
merger, spin-off, consolidation or otherwise.

 

23.                               Compensation Recovery.  This Award shall be
subject to any compensation recovery policy adopted by the Company, including
any policy required to comply with applicable law or listing standards, as such
policy may be amended from time to time in the sole discretion of the Company. 
As consideration for and by accepting the Award, the Recipient agrees that all
prior equity awards made by the Company to the Recipient shall become subject to
the terms and conditions of the provisions of this Section 23.

 

24.                               Language.  If the Recipient has received this
Agreement or any other document related to the Plan translated into a language
other than English and the translated version is different than the English
version, the English version will control.

 

25.                               Further Assurances.  The Recipient agrees to
use his or her reasonable efforts to proceed promptly with the transactions
contemplated herein, to fulfill the conditions precedent for the Recipient’s
benefit or to cause the same to be fulfilled and to execute such further
documents and other papers and perform such further acts as may be reasonably
required or desirable to carry out the provisions hereof and the transactions
contemplated herein.

 

10

--------------------------------------------------------------------------------